DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. 20180358298.

    PNG
    media_image1.png
    545
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    685
    media_image2.png
    Greyscale


Regarding claim 1, fig. 12C of Zhai discloses an electronic package, comprising: 
an encapsulating layer (combination of layer 125 and 140); 

a plurality of conductive pillars (see fig. 5 - the RDL 120 additionally includes a plurality of stacked or offset vias 127)disposed in the encapsulating layer; and 
at least one electronic component 130/132 disposed on the encapsulating layer and electrically connected to the conductive pillars, wherein the electronic component is free from being embedded in the encapsulating layer.
Fig. 12C does not explicitly discloses that the at least one electronic component 130/132 is electrically connected to the through-silicon vias.
However, par [0050] of Zhai discloses that he interposer chiplet 110 may optionally include one or more through vias 200 (e.g. through silicon vias) to connect with landing pads 148 and conductive bumps 150 on a side (e.g. back side) of the interposer chiplet 110 opposite the conductive bumps 117.
Therefore, having the at least one electronic component 130/132 is electrically connected to the through-silicon vias would provide power source to conductive bumps 117 which would provide power to the plurality of conductive pillars to provide power to a second plurality of terminals 135B of first and second components are in electrical connection with the interposer chiplet 110.
Therefore, it would have been obvious to form a package of Zhai further comprising the at least one electronic component is electrically connected to the through-silicon vias such as taught by Zhai in order to provide power to the plurality of conductive pillars to provide power to a second plurality of terminals 135B of first and second components are in electrical connection with the interposer chiplet 110.



Regarding claim 3, fig. 12C of Zhai discloses wherein the through-silicon vias or an end surface of the conductive pillars are exposed from a surface of the encapsulating layer.

Regarding claim 4, Zhai (necessary) discloses wherein the electronic component is an active component, a passive component or a combination thereof.

 	Regarding claim 6, fig. 12C of Zhai discloses further comprising a wiring structure (pads on 130 and 142) disposed on the encapsulating layer and electrically connected to the conductive pillars and the through-silicon vias.

Regarding claim 7, fig. 12C of Zhai discloses further comprising a plurality of conductive elements 150s/117 disposed on the wiring structure and electrically connected via the wiring structure to the conductive pillars and the through-silicon vias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829